UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        7/8/2021
JOSE RODRIGUEZ,                                           :
                                                          :
                                         Plaintiff,       :
                                                          :        21-CV-2973 (VSB)
                           -against-                      :
                                                          :              ORDER
MASSIVE ACTION LLC, et al.,                               :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On April 7, 2021, Plaintiff filed this action against Defendants Massive Action, LLC,

RedBubble, Inc., TP Apparel, LLC, Zazzle, Inc., Etsy, Inc., Amazon.com, LLC, Shopify (USA),

Inc., and Nordstrom, Inc. (Doc. 1.) A summons was issued on April 7, 2021. To date, Plaintiff

has not filed an affidavit of service or taken any other action to prosecute this case. Accordingly,

it is hereby:

        ORDERED that, no later than July 22, 2021, Plaintiff shall submit a letter of no more

than three (3) pages, supported by legal authority, demonstrating good cause as to why this case

should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause is

generally found only in exceptional circumstances where the plaintiff's failure to serve process in

a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff's efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney's inadvertence, neglect, mistake or misplaced reliance does not

constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F.Supp. 654, 658
(S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173

F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendants within ninety days after the complaint was filed will

result in dismissal of this action. The Clerk of Court is respectfully directed to mail a copy of

this order to Pro Se Plaintiff.

SO ORDERED.

Dated:      July 8, 2021
            New York, New York                      ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
